Citation Nr: 0309812	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from March 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The case was previously before the Board.  In a December 2002 
decision, the Board found new and material evidence to reopen 
a claim for a left knee disorder and granted service 
connection.  The Board also found new and material evidence 
to reopen a claim for service connection for a right knee 
disorder.  The Board deferred action on the right knee issue, 
as well as the hearing loss issue, pending additional 
development.  

The Board undertook such additional development on those 
issues pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  Specifically, VA examinations were 
accomplished in April 2003.  The Board observes that the U.S. 
Court of Appeals for the Federal Circuit recently invalidated 
that regulatory provision.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  However, in light of the 
disposition of the claims, discussed in detail below, the 
Board finds no prejudice to the veteran in proceeding with 
the evaluation of his appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Competent medical evidence of record establishes a nexus 
between the veteran's right knee disorder and his period of 
active duty service.  

3.  Competent medical evidence of record establishes a nexus 
between the veteran's bilateral hearing loss and his period 
of active duty service.  


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the February 1999 rating decision and 
April 2000 statement of the case, the RO provided the veteran 
with the applicable law and regulation and gave notice as to 
the evidence needed to substantiate his claims.  In addition, 
the RO's April 2002 letter explained what evidence was 
already of record and what additional evidence was needed for 
the appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  With respect to the duty to assist, the RO secured 
private medical information and relevant medical 
examinations.  As discussed above, the Board obtained medical 
examinations and opinions.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board finds that the evidence of record 
is sufficient to issue a decision on each claim.  Finally, 
given the disposition of the appeal, the Board finds that any 
deficiency in notice or assistance is harmless error.  
Moreover, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  See Bernard, supra.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, medical evidence shows a current diagnosis of 
right knee degenerative joint disease.  Service medical 
records show treatment for right knee sprain.  Post-service 
medical records dating from the 1970s reflect osteoarthritis 
in the right knee.  The veteran alleges that he suffers from 
knee problems as a result of lifting and carrying heavy loads 
in service.  He has provided several lay statements attesting 
to a history of knee problems.  A February 1999 VA medical 
opinion found no chronic right knee disorder in service and 
no evidence supporting a link between the in-service sprain 
and the veteran's current right knee degenerative joint 
disease.  However, the April 2003 VA medical examiner 
concluded that it was at least as likely as not that the 
arthritis was related to demands on the knee due to the type 
of work the veteran did during active service.  Thus, the 
Board finds that the evidence supports service connection for 
a right knee disorder. Id.       

In addition, medical evidence of record shows that the 
veteran has bilateral hearing loss disability within the 
meaning of VA regulation.  See 38 C.F.R. § 3.385.  The 
veteran alleges noise exposure in service.  He describes 
working in the boiler room onboard an aircraft carrier with 
associated continuous exposure to noise without ear 
protection.  He states that, after service, he worked in an 
auto parts store without any noise exposure.  He has 
submitted various lay statements and other evidence to 
support his contention.  The report of the April 2003 VA 
audiology examination reflects the veteran's history of noise 
exposure in service without subsequent noise exposure, as 
well as findings of hearing loss disability.  The examiner 
stated that the veteran's current hearing loss was of a type 
and configuration consistent with damage due to noise 
exposure aggravated by other causes such as presbycusis.  He 
added that it was more likely than not that part of the 
veteran's current hearing loss was the result of military 
service.  There is no contrary medical opinion of record.  
Accordingly, the Board finds that the evidence supports 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5107(b).    


ORDER

Service connection for a right knee disorder is granted.

Service connection for bilateral hearing loss is granted.  




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

